DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Claims 1, 3, 4, 5, 6, 7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of
record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 1 including: forming an air gap between the protection layer and the sidewalls of the gate structure by removing the first portion of the pre-stress liner on the sidewalls of the gate structure.
Claims 21-27 & 34 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of
record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 21 including: wherein the protection layer exposes an upper surface of a first portion of the pre-stress liner over the first source/drain region, the upper surface faces away from the first source/drain region, and the upper surface is higher than the first top surface of the first source/drain region and lower than a second top surface of the gate; and oxidizing the first portion of the pre-stress liner over the first top surface of the first source/drain region.
Claims 28-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813